Citation Nr: 1047274	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-29 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased rating for service-connected post-
traumatic stress disorder (PTSD) with major depressive disorder, 
currently rated 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to October 
2006.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions from the Honolulu, Hawaii, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was scheduled to appear for a Board videoconference 
hearing in September 2010.  However, she failed to report for 
this hearing.  A statement from her representative later that 
month indicated that the Veteran had not been notified of the 
date of the hearing and that was why she had not appeared.  She 
asked to be provided another opportunity to testify.  

Accordingly, accepting the Veteran's averment of non-receipt of 
the hearing notices as a motion to reschedule the videoconference 
hearing for good cause, the Board hereby grants her motion.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a 
Veterans Law Judge via videoconference at the 
VARO.  Document in the file the hearing 
notification(s) and all other related 
communications between VA and the Veteran.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

